Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. Applicant argues that Microsoft does not discloses grouping the plurality of games into a plurality of game clusters based on the game session data such that no game is in more than one cluster of the plurality of game clusters. Examiner respectfully disagree, as Microsoft states the content type may be gaming sessions [0035], [0054], wherein the gaming sessions are clustered and/or categorized accordingly based on the gaming session data.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing the steps of obtaining game session data that includes a respective session duration for each game session of a plurality of game sessions, each game session associated with a respective game of a plurality of games and a respective game player; grouping the plurality of games into a plurality of game clusters based on the game session data, each game cluster including one or more of the plurality of games such that no game is in more than one cluster of the plurality of game clusters; generating a predicted score for one or more of the plurality of games; and identifying at least one game of the plurality of games as a high quality game based on the predicted score. 
The limitation of obtaining game session, grouping the plurality of games, generating a predicted score for the plurality of games and identifying a high quality game based on the predicted score are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” and “a machine learning model”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” and “a machine learning model” language, “generating a score and identifying high quality game based on the generated score” in the context of this claim encompasses the user manually determining if the game is a high quality game.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element — using a processor and machine learning model to perform both generating a score and identifying high quality game based on the generated score. The processor and machine learning model in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determination steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 10, 11, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  US 2020/0005196 A1 to MICROSOFT TECHNOLOGY LICENSING, LLC (hereinafter ‘Microsoft ').
As to claim 1, Microsoft teaches a computer-implemented method comprising: 
obtaining game session data that includes a respective session duration for each game session of a plurality of game sessions, each game session associated with a respective game of a plurality of games and a respective game player ("The user event records may comprise, for instance, an identity of a user (e.g., a name, email address, alias, etc.) of computing device 102 and one more actions performed on the computing device. For example, the user event records may indicate that a particular user accessed a certain content type associated with an item of media content, such as a video game. In some implementations, the user event records may also identity a timestamp or duration associated with each such logged event record," para [0033]); 
grouping, by applying a machine learning model, (para [0023], [0027]), the plurality of games into a plurality of game clusters based on the game session data, each game cluster including one or more of the plurality of games such that no game is in more than one cluster of the plurality of game clusters ("content types may also be clustered and/or categorized in accordance with techniques described here," para [0035], [0054]); 
generating, using the machine learning model  ("Based on request 114, enhanced content recommendation engine 108 may identify content to recommend using a machine learning model generated by two-phase model builder 110 and transmit such content recommendation 116 to computing device 102 via network 112,” para [0037]),  a predicted score for one or more of the plurality of games ("interaction training data 328 may comprise a matrix or array of tracked user interactions and content types. As will described in greater detail below, interaction training data 328 may serve as training data in generating a recommendation model. Accordingly, content for which interactions are tracked may correspond to the targets or labels to be predicted by the recommendation model," para [0064)); and 
identifying at least one game of the plurality of games as a high quality game based on the predicted score [0025], ("In implementations, baseline content recommendations 330 may similarly comprise a matrix or array of users x content types. For example, a matrix outputted by baseline recommender 302 may indicate, for each user (or user ID) one or more content types for which the user is most likely to interact with based on content interaction data 324. In some instances, baseline content recommendations 330 may include a ranked set of content recommendations for each user (e.g., most likely, next most likely, etc.). A ranking of content recommendations for each user may comprise a predetermined number of recommendations of content types, may comprise a ranking of all of the content types (ranging from most likely to least likely to be of interest to the user), or may comprise a number of ranked results determined by baseline recommender 302, such as where baseline recommender 302 may output a recommendation where a score or confidence value exceeds a threshold," para [0047]).
As to claim 7, Microsoft teaches the method of claim 1, further comprising providing a user interface that includes the at least one game identified as the high quality game ("the user need not expend significant resources in navigating a user interface of the computing device to determine which content to access, but rather may be provided relevant content based on actual interaction information and behavioral habits in combination with a number of other factors, such as outputs of one or more other recommendation models," para [0025]).
As to claim 8, Microsoft teaches the method of claim 7, wherein providing the user interface is performed for a particular game player and wherein the at least one game is included in the user interface based at least in part on an age associated with a user account of the particular game player ("information preprocessor 310 may be configured to receive profile information 326 corresponding to the users. Profile information 326 may comprise any information or data corresponding to a profile or other general behavioral or usage-related information of a user. For instance, profile information 326 may comprise behavioral information relating to a user that is not specific to the user's interaction with a particular game or content. In some examples, profile information 326 may include account features, such as a device type(s) of the user, an account type, an account creation date, subscription or membership information (e.g., an identification of one or more subscriptions or memberships, how long each one has been active, a payment amount or history associated with each subscription or membership, an automatic renewal status), etc. Profile information 326 may also include other types of user profile information, such as demographic information (e.g., age, location, language, etc.),” para [0052]).
As to claim 10, Microsoft teaches the method of claim 1, wherein the grouping is further based on one or more of: an age, a location, a gender, or a language associated with a game player for each game session ("Profile information 326 may also include other types of user profile information, such as demographic information (e.g., age, location, language, etc.)," para [0052]).
As to claim 11, Microsoft teaches a computing device comprising: 
a processor ("Computing device 102, server 104, two-phase content recommendation system 106, enhanced content recommendation engine 108, two-phase model builder 110, baseline recommender 302, personalized recommender 304, flowchart 200, flowchart 400, and/or flowchart 600 may be implemented in hardware, or hardware combined with software and/or firmware, such as being implemented as computer program code/instructions stored in a physical/hardware-based computer readable storage medium and configured to be executed in one or more processors," para [0085]); and 
a memory coupled to the processor, with instructions stored thereon that, when executed by the processor, cause the processor to perform operations comprising: 
obtaining game session data that includes a respective session duration for each game session of a plurality of game sessions, each game session associated with a respective game of a plurality of games and a respective game player (para [0023], [0027] ,[0033]); 
grouping, by applying a machine learning model, the plurality of games into a plurality of game clusters based on the game session data, each game cluster including one or more of the plurality of games such that no game is in more than one cluster of the plurality of game clusters (para [0035], [0037]); 
generating, using the machine learning model, a predicted score for one or more of the plurality of games (para [0064]); and 
identifying at least one game of the plurality of games as a high quality game based on the predicted score (para [0047]).
As to claim 17, Microsoft teaches a non-transitory computer-readable medium comprising instructions that, responsive to execution by a processing device, causes the processing device to perform operations comprising: 
obtaining game session data that includes a respective session duration for each game session of a plurality of game sessions, each game session associated with a respective game of a plurality of games and a respective game player (para [0033]); 
grouping, by applying a machine learning model, the plurality of games into a plurality of game clusters based on the game session data, each game cluster including one or more of the plurality of games such that no game is in more than one cluster of the plurality of game clusters (para [0023], [0027], [0035]);
 generating, using the machine learning model, a predicted score for one or more of the plurality of games (para [0037], [0064)); and 
identifying at least one game of the plurality of games as a high quality game based on the predicted score (para [0047]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12-13, 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Microsoft in view of US 2017/0339192 A1 to PATTERNEX, INC. (hereinafter 'PatternEx’).
As to claim 2, Microsoft teaches the method of claim 1, but fails to explicitly teach such a method further comprising: analyzing the game session data to determine a distribution of session durations for each game based on a percentage of game sessions that are associated with a respective length of time, and wherein the grouping of the plurality of games is based on the distribution of session durations. However, PatternEx teaches such a method further comprising: analyzing the game session data to determine a distribution of session durations for each game based on a percentage of game sessions that are associated with a respective length of time, and wherein the grouping of the plurality of games is based on the distribution of session durations ("The features of a features table 240, organized or grouped by IP address, comprises at least one of: number of login failures, number of login successes, number of password resets, and total number of requests. In some embodiments, the one or more features tables 240 comprise a matrix where the features are arranged by column and the one or more log line parameters make up the rows. The one or more features tables 240 are then sent to the pattern discoverer 225, where the pattern extractor 210 uses one or more statistical models 245, such as Clustering models, PCA model, and Copula models, on the one or more features tables 240 to identify statistical outliers. In the embodiment where the pattern extractor 210 uses the Copula models on the one or more features tables 240, the pattern extractor 210 applies a Copula function on all the features of the one or more features tables 240. The Copula function comprises using various techniques to estimate a cumulative distribution function for each feature," para (0040]; "At block 510, one or more features are extracted from the grouped statistical outliers lines into one or more features tables. The features of a features table organized or grouped by sessions, comprises at least one of: user session duration,” para [0052]). It would have been obvious to one of ordinary skill in the art to combine the content recommendation system of Microsoft with the support for determining a distribution of session data of PatternEx, because Microsoft and PatternEx are directed to systems and methods for using machine learning to analyze session data. Furthermore, users benefit from systems and methods adapted for determining a distribution of session data, because such systems and methods allow for performing clustering and other statistical calculations on session data (para [0040], [0052]).
As to claim 3, the method of claim 2 is discussed above. Further, PatternEx teaches such a method wherein the distribution of session durations for each game is a Weibull distribution, and wherein the analyzing comprises determining a shape parameter and a scale parameter of the Weibull distribution ("FIG. 3 provides a process flow schematic 300 for data processing for score modeling in a single pipeline where process flow arrives from logs 302 to flow to feature extraction table 304. From feature extraction table 304, process flow continues to node 306, where the decision of flow routing takes place. Flow routing may continue to unsupervised learning modules 308. Unsupervised learning modules 308 may include PCA function 310, RNN function 312, and Copula function 314. PCA function 310 and RNN function 312 output to score modeling function 316. Copula function 314 outputs to transform scores function 318 for the calculation the quantify, log10(scores)+max(log10(scores)) and then outputting to score modeling function 316. From transform scores function 316, process flow continues to score modeling function 320. In scores modeling function 320, tail modeling decision 322 at "yes" causes flow to continue to Log10 (scores) function 324, which feeds to Weibull Distribution function 326," para [0048]).
As to claim 12, Microsoft teaches the computing device of claim 11, but fails to explicitly teach such a computing device wherein the operations further comprise: analyzing the game session data to determine a distribution of session durations for each game based on a percentage of game sessions that are associated with a respective length of time, and wherein the grouping of the plurality of games is based on the distribution of session durations. However, PatternEx teaches such a computing device wherein the operations further: comprise: analyzing the game session data to determine a distribution of session durations for each game based on a percentage of game sessions that are associated with a respective length of time, and wherein the grouping of the plurality of games is based on the distribution of session durations (para [0040], [0052]). It would have been obvious to one of ordinary skill in the art to combine the content recommendation system of Microsoft with the support for determining a distribution of session data of PatternEx, because Microsoft and PatternEx are directed to systems and methods for using machine learning to analyze session data. Furthermore, users benefit from systems and methods adapted for determining a distribution of session data, because such systems and methods allow for performing clustering and other statistical calculations on session data (para [0040], [0052]).
As to claim 13, the computing device of claim 12 is discussed above. Further, PatternEx teaches such a computing device wherein the distribution of session durations for each game is a Weibull distribution, and wherein the analyzing comprises determining a shape parameter and a scale parameter of the Weibull distribution (para [0048]).
As to claim 18, Microsoft teaches the non-transitory computer-readable medium of claim 17, but fails to explicitly teach such a system wherein the operations further comprise: analyzing the game session data to determine a distribution of session durations for each game based on a percentage of game sessions that are associated with a respective length of time, and wherein the grouping of the plurality of games is based on the distribution of session durations. However, PatternEx teaches such a system wherein the operations further comprise: analyzing the game session data to determine a distribution of session durations for each game based on a percentage of game sessions that are associated with a respective length of time, and wherein the grouping of the plurality of games is based on the distribution of session durations (para [0040], [0052]). It would have been obvious to one of ordinary skill in the art to combine the content recommendation system of Microsoft with the support for determining a distribution of session data of PatternEx, because Microsoft and PatternEx are directed to systems and methods for using machine learning to analyze session data. Furthermore, users benefit from systems and methods adapted for determining a distribution of session data, because such systems and methods allow for performing clustering and other statistical calculations on session data (para [0040], [0052]).
As to claim 19, the non-transitory computer-readable medium of claim 18 is discussed above. Further, Microsoft teaches such a system wherein the operations further comprise: providing a user interface that includes the at least one game identified as the high quality game (para [0025]).

Claims 4, 6, 9, 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Microsoft in view of US 2016/0148463 A1 to IGT CANADA SOLUTIONS ULC (hereinafter ‘IGT').
As to claim 4, Microsoft teaches the method of claim 1, but fails to explicitly teach such a method further comprising: receiving quality scores for a subset of the plurality of games wherein the subset excludes at least one of the plurality of games; and wherein generating the predicted score for each game is based on a particular cluster that the game belongs to and quality scores associated with other games in the particular cluster. However, IGT teaches such a method further comprising: receiving quality scores for a subset of the plurality of games wherein the subset excludes at least one of the plurality of games ("After or responsive to the determination of a game player type or nearest centroid, at 288, game selector 270 provides the player with a plurality of games from which to choose from (e.g. a set of recommended games). The plurality of games may be associated with the cluster (nearest centroid) or game player type. The plurality of games may be filtered based on availability to the mobile gaming device 11. For example, only a subset of games may be available to the mobile gaming device 11 based on its location, available gaming machines 10, licensing regulations, and the like. The plurality of games may be filtered based on availability of gaming machines 10 in other embodiments," para [0301]); and wherein generating the predicted score for each game is based on a particular cluster that the game belongs to and quality scores associated with other games in the particular cluster ("Once classified, the games associated the most relevant cluster are suggested to the player via a mobile gaming device 11, or gaming machine 10, for example,” para [0250]). It would have been obvious to one of ordinary skill in the art to combine the content recommendation system of Microsoft with the support for filtering a subset of games in a cluster of IGT, because Microsoft and IGT are directed to systems and methods for content recommendation. Furthermore, users benefit from systems and methods adapted for filtering a subset of games in a cluster, because such systems and methods allow for using criteria to exclude games from a set of recommendations (para [0250], [0301]).
As to claim 6, Microsoft teaches the method of claim 1, further comprising: and training the machine learning model using supervised learning, wherein feedback is provided to the machine learning model based on a comparison between a predicted score for each game in the subset and the quality score for each game in the subset ("one or more models implemented by baseline recommender 302 to generate baseline content recommendations 330 may be trained using a supervised and/or an unsupervised machine-learning algorithm," para (0048)}). Microsoft fails to explicitly teach such a method further comprising: receiving quality scores for a subset of the plurality of games wherein the subset excludes at least one of the plurality of games. However, IGT teaches such a method further comprising: receiving quality scores for a subset of the plurality of games wherein the subset excludes at least one of the plurality of games (para {0301]). It would have been obvious to one of ordinary skill in the art to combine the content recommendation system of Microsoft with the support for filtering a subset of games in a cluster of IGT, because Microsoft and IGT are directed to systems and methods for content recommendation. Furthermore, users benefit from systems and methods adapted for filtering a subset of games in a cluster, because such systems and methods allow for using criteria to exclude games from a set of recommendations (para [0301]).
As to claim 9, Microsoft teaches the method of claim 1, but fails to explicitly teach such a method wherein the grouping the plurality of games comprises grouping the plurality of games into two game clusters separated by a decision boundary, and wherein generating the predicted score for each of the one or more of the plurality of games comprises determining a distance between the each game and the decision boundary, wherein the distance is based on two or more parameters associated with the each game, the parameters being based on the game session data for the each game. However, IGT teaches such a method wherein the grouping the plurality of games comprises grouping the plurality of games into two game clusters separated by a decision boundary, and wherein generating the predicted score for each of the one or more of the plurality of games comprises determining a distance between the each game and the decision boundary, wherein the distance is based on two or more parameters associated with the each game, the parameters being based on the game session data for the each game ("An example key to the filtering method is computing the appropriate value of k (number of points in consideration) and the cut-off threshold that separates outliers from prototypes. Percentile distribution of calculated distances between points of given radius k is used as a measurement to separate both classes. Thus our initial step involves running a random sample of a given dataset with a range of k values, over a range of cut-off thresholds. Once the distances between all points have been calculated, each point is evaluated using the three aforementioned measures on a given value of k," para [0286}). It would have been obvious to one of ordinary skill in the art to combine the content recommendation system of Microsoft with the support for decision boundaries and distance calculations of IGT, because Microsoft and IGT are directed to systems and methods for content recommendation. Furthermore, users benefit from systems and methods adapted for decision boundaries and distance calculations, because such systems and methods allow for using distance measures to help establish clusters for a recommendation engine (para [0286]).
As to claim 14, Microsoft teaches the computing device of claim 11, but fails to explicitly teach such a computing device wherein the operations further comprise: receiving quality scores for a subset of the plurality of games wherein the subset excludes at least one of the plurality of games; and wherein generating the predicted score for each game is based on a particular cluster that the game belongs to and quality scores associated with other games in the particular cluster. However, IGT teaches such a computing device wherein the operations further comprise: receiving quality scores for a subset of the plurality of games wherein the subset excludes at least one of the plurality of games (para [0301]); and wherein generating the predicted score for each game is based on a particular cluster that the game belongs to and quality scores associated with other games in the particular cluster (para [0250]). It would have been obvious to one of ordinary skill in the art to combine the content recommendation system of Microsoft with the support for filtering a subset of games in a cluster of IGT, because Microsoft and IGT are directed to systems and methods for content recommendation. Furthermore, users benefit from systems and methods adapted for filtering a subset of games in a cluster, because such systems and methods allow for using criteria to exclude games from a set of recommendations (para [0250], [0301]).
As to claim 15, Microsoft teaches the computing device of claim 11, but fails to explicitly teach such a computing device wherein the grouping the plurality of games comprises grouping the plurality of games into two game clusters separated by a decision boundary, and wherein generating the predicted score for each of the one or more of the plurality of games comprises determining a distance between the each game and the decision boundary, wherein the distance is based on two or more parameters associated with the each game, the parameters being based on the game session data for the each game. However, IGT teaches such a computing device wherein the grouping the plurality of games comprises grouping the plurality of games into two game clusters separated by a decision boundary, and wherein generating the predicted score for each of the one or more of the plurality of games comprises determining a distance between the each game and the decision boundary, wherein the distance is based on two or more parameters associated with the each game, the parameters being based on the game session data for the each game (para [0286)). It would have been obvious to one of ordinary skill in the art to combine the content recommendation system of Microsoft with the support for decision boundaries and distance calculations of IGT, because Microsoft and IGT are directed to systems and methods for content recommendation. Furthermore, users benefit from systems and methods adapted for decision boundaries and distance calculations, because such systems and methods allow for using distance measures to help establish clusters for a recommendation engine (para [0286]).
As to claim 16, the computing device of claim 15 is discussed above. Further, IGT teaches such a computing device wherein the operations further comprise: receiving quality scores for a subset of the plurality of games wherein the subset excludes at least one of the plurality of games (para [0301]). Furthermore, Microsoft teaches such a computing device wherein the operations further comprise: and training the machine learning model using supervised learning, wherein feedback is provided to the machine learning model based on a comparison between a predicted score for each game in the subset and the quality score for each game in the subset (para [0048]).
As to claim 20, Microsoft teaches the non-transitory computer-readable medium of claim 17, but fails to explicitly teach such a system wherein the grouping the plurality of games comprises grouping the plurality of games into two game clusters separated by a decision boundary, and wherein generating the predicted score for each of the one or more of the plurality of games comprises determining a distance between the each game and the decision boundary, wherein the distance is based on two or more parameters associated with the each game, the parameters being based on the game session data for the each game. However, IGT teaches such a system wherein the grouping the plurality of games comprises grouping the plurality of games into two game clusters separated by a decision boundary, and wherein generating the predicted score for each of the one or more of the plurality of games comprises determining a distance between the each game and the decision boundary, wherein the distance is based on two or more parameters associated with the each game, the parameters being based on the game session data for the each game (para [0286]). It would have been obvious to one of ordinary skill in the art to combine the content recommendation system of Microsoft with the support for decision boundaries and distance calculations of IGT, because Microsoft and IGT: are directed to systems and methods for content recommendation. Furthermore, users benefit from systems and methods adapted for decision boundaries and distance calculations, because such systems and methods allow for using distance measures to help establish clusters for a recommendation engine (para [0286]).

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715